COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Alferis Coby v. The State of Texas

Appellate case number:    01-18-00991-CR

Trial court case number: 1485214

Trial court:              180th District Court of Harris County

        Appellant’s brief was originally due on January 22, 2019. Appellant’s appointed counsel,
Inger Chandler, requested and was granted three extensions until April 22, 2019. Appointed
counsel filed a fourth request for an extension, which this Court denied, issuing an order for the
trial court to hold a hearing to determine why appointed counsel had not filed the brief and to set
a deadline for the filing of the brief.
        A supplemental reporter’s record of the trial court’s hearing was filed on May 20, 2019.
The trial court found that appellant desired to prosecute his appeal and that appointed counsel had
not abandoned the appeal. The trial court set the deadline for the filing of the brief on June 14,
2019. Appointed counsel agreed to file the brief by June 14, 2019, which is more than 140 days
from the original due date.
      Accordingly, the appeal is reinstated on the active docket and appellant’s brief is due on
June 14, 2019.
       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly____
                    Acting individually       Acting for the Court


Date: __May 23, 2019____